Exhibit 10.24

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) dated October 19,
2006 for reference purposes only is made by and between FoxHollow Technologies,
Inc., a Delaware corporation (“Assignor”), and Google, Inc., a Delaware
corporation (“Assignee”).

This Assignment is made with reference to the following facts and circumstances:

A. Britannia Hacienda VIII LLC, as “Landlord” (“Landlord”), and Assignor, as
“Tenant,” are parties to that certain Lease dated as of November 1, 2005 (the
“Lease”), whereby Landlord leased to Assignor those certain premises (the
“Premises”) consisting of approximately 124,274 rentable square feet of space
constituting the building commonly known as 2081 Stierlin Court located in the
Britannia Shoreline Technology Park in the City of Mountain View, County of
Santa Clara, State of California, as more particularly described in the Lease.

B. Assignor desires to assign to Assignee all of Assignor’s right, title and
interest in, under and to the Lease, and Assignee desires to accept such
assignment and assume all of the obligations of “Tenant” under the Lease, except
as mutually agreed in writing between Assignee and Landlord under separate
agreement between the parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Lease. A copy of the Lease is attached hereto as Exhibit A and it has not
been assigned, modified, supplemented or amended in any way. Capitalized terms
used and not defined herein shall have the meaning ascribed to them in the
Lease. Assignor represents that (a) the Lease is in full force and effect,
(b) no event of default on the part of Tenant exists under the Lease, (b) to
Assignor’s knowledge without duty of inquiry, no default on the part of Landlord
exists under the Lease, and (c) to Assignor’s knowledge without duty of inquiry,
no event has occurred or situation exists which, with the passage of time or the
giving of notice, would become an event of default under the Lease by either
Assignor or Landlord.

2. Effective Date. This assignment and assumption of the Lease shall be
effective as of the date by which this Assignment is fully executed by the
parties hereto and Landlord’s consent to this Assignment is obtained (the
“Effective Date”).

3. Assignment: Assignor hereby assigns, transfers and conveys to Assignee, as of
the Effective Date, all of Assignor’s right, title and interest in, under and to
the Lease and the Premises (including, without limitation, all of Assignor’s
right to the Tenant Improvement Allowance under the Lease). Also effective as of
the Effective Date, Assignee accepts this assignment and hereby assumes and
agrees to keep, perform and fulfill, as a direct obligation to Landlord and for
the benefit of Assignor, all of the terms, covenants, conditions and obligations
required to be kept, performed and fulfilled by the “Tenant” under the Lease
from and after the Effective Date, including, without limitation, the making of
all payments due to Landlord under the Lease which may become due and payable on
or after the Effective Date.

4. Indemnity Obligations.

A. Assignee shall indemnify, defend, and hold harmless Assignor from and against
any and all losses, costs, claims, liabilities and damages arising from or
relating to (i) the Premises and/or the Lease which shall have accrued on or
after the Effective Date or (ii) Assignee’s breach of any of its



--------------------------------------------------------------------------------

obligations under the Lease. The provisions of this paragraph shall survive the
expiration or termination of the Lease and this Assignment.

B. Assignor shall indemnify, defend, and hold harmless Assignee from and against
any and all third party claims for losses, costs, claims, liabilities and
damages occurring during the period commencing on the Construction Access Date
under the Lease and ending on the Effective Date hereunder to the extent the
same resulted from the occupancy of or entry into the Premises by Assignor or
its agents, contractors or vendors. The provisions of this paragraph shall
survive the expiration or termination of the Lease and this Assignment.

5. Condition of the Premises. As between Assignor and Assignee, the parties
acknowledge and agree that Assignee is accepting the Premises on an “AS IS”
basis and that Assignor has made no representations or warranties, express or
implied, whatsoever, with respect to the Premises, including, without
limitation, any representation or warranty as to the suitability of the Premises
for Assignee’s intended use. Assignor shall have no obligation whatsoever to
make or pay the cost of any alterations, improvements or repairs to the
Premises, including, without limitation, any improvement or repair required to
comply with any law, regulation, building code or ordinance (including the
Americans with Disabilities Act of 1990, as may be amended). To Assignor’s
knowledge without duty of inquiry, neither Assignor nor its agents, contractors
or vendors have caused any physical damage to the Premises.

6. Accommodation Fee: In order to induce Assignee to enter into this Assignment,
subject to the satisfaction of the conditions set forth in Paragraph 8 below,
Assignor shall pay to Assignee, on or before December 31, 2006, One Million Five
Hundred Thousand Dollars ($1,500,000) (the “Accommodation Fee”).

7. Security Deposit: Within ten (10) days following the full execution of this
Assignment and the satisfaction of the conditions set forth in Paragraph 8
below, Assignee shall deposit with Landlord either a cash Security Deposit in
the amount of Five Hundred Thousand Dollars ($500,000) or a Letter of Credit in
the same amount that satisfies the requirements of Article 16 of the Lease. The
original Letter of Credit deposited by Assignor with Landlord in the amount of
Five Hundred Thousand Dollars ($500,000) (the “Assignor’s Letter of Credit”)
shall be returned to Assignor and cancelled.

8. Condition Precedent: Notwithstanding anything to the contrary in this
Assignment, this Assignment and the parties’ obligations under the Assignment
are conditioned upon the written consent of Landlord to this Assignment, which
consent shall contain the following provisions except to the extent waived by
Assignor in writing: (a) Landlord shall release Assignor from all of Assignor’s
obligations and liabilities under the Lease (subject to the provisions in
(b) below regarding Assignor’s Letter of Credit); and (b) upon Assignee’s
deposit with Landlord of a cash Security Deposit or Letter of Credit complying
with the requirements of Paragraph 7 above, Landlord shall return to Assignor
the Assignor’s Letter of Credit and shall execute the documentation reasonably
required to cancel the Assignor’s Letter of Credit (provided, however, that
until Assignee so deposits with Landlord such cash Security Deposit or Letter of
Credit, Assignor’s Letter of Credit shall continue to be held by Landlord as
security for the faithful performance of all the obligations of “Tenant” under
the Lease in accordance with Article 16 of the Lease).

9. Commissions: Assignor and Assignee each represent to the other that they have
dealt with no real estate brokers, finders, agents or salesmen in connection
with this Assignment other than Warren Wixen and Colliers International
representing Assignee (collectively, “Assignee’s Broker”) and Cornish & Carey
Commercial representing Assignor (“Assignor’s Broker”). Subject to the full
execution of this Assignment and the satisfaction of the condition precedent set
forth in Paragraph 8 above, Assignor shall pay the following real estate
commissions in connection with this Assignment: (a) Assignor shall pay to



--------------------------------------------------------------------------------

Assignee’s Broker a real estate commission in the amount of three percent
(3%) of the Minimum Monthly Rental under Section 3.1(a) of the Lease for the
initial Term only after deducting therefrom the Accommodation Fee; and
(b) pursuant to a separate agreement, Assignor shall pay to Assignor’s Broker a
real estate commission in the amount of two percent (2%) of the Minimum Monthly
Rental under Section 3.1(a) of the Lease for the initial Term only, after
deducting therefrom the Accommodation Fee. The commission payable to Assignee’s
Broker shall be made by Assignor in the following installments: Fifty percent
(50%) of such commission on or before December 31, 2006 and the balance of such
commission on or before March 31, 2007. Such commission payable to Assignee’s
Broker shall be made payable to Colliers International, and Colliers
International shall pay Warren Wixen his share of such commission pursuant to a
separate agreement between Colliers International and Warren Wixen. The
commission payable to Assignor’s Broker shall be due on or before March 31,
2007. Assignee shall indemnify, defend and hold Assignor harmless from and
against all claims for any other brokerage commissions, finder’s fees or other
compensation made by any agent, broker, salesman or finder as a consequence of
Assignee’s actions or dealings with such other agent, broker, salesman, or
finder. Assignor shall indemnify, defend and hold Assignee harmless from and
against any and all costs, liabilities, losses and expenses resulting from any
claim, suit, action or proceeding brought by Assignor’s Broker or any other
agent, broker, salesman or finder used in connection with this Assignment and
Assumption Agreement.

10. Refusal Notice: Assignee acknowledges that Assignor has informed Assignee
that Assignor previously received from Landlord a First Refusal Notice under
Section 1.3(b) of the Lease and that Assignor did not accept the offer contained
therein.

11. Miscellaneous: Assignor and Assignee shall execute and deliver such
additional documents as may reasonably be required to carry out the purposes of
this Assignment. This Assignment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns. If either party brings an action or legal proceeding with respect to
this Assignment, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and costs. All captions contained in this Assignment
are for convenience of reference only and shall not affect the construction of
this Assignment. This Assignment may be executed in one or more counterparts,
each of which shall be an original, but all of which, taken together, shall
constitute one and the same Assignment. Facsimile signatures shall be as binding
as signatures on original counterparts. This Assignment shall be governed by the
laws of the State of California. If any one or more of the provisions of this
Assignment shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
intending it to be effective as of the Effective Date.

 

ASSIGNOR:

 

FOXHOLLOW TECHNOLOGIES, INC.,

a Delaware corporation

By:  

/s/ Mathew Ferguson

Print Name:  

Mathew Ferguson

Title:  

CFO

Date:  

11/7/06

 

ASSIGNEE:

 

GOOGLE, INC., a Delaware corporation

By:  

/s/ David Radcliffe

Print Name:   David Radcliffe

Title:   VP of Real Estate Date:  

10/19/06



--------------------------------------------------------------------------------

EXHIBIT A

LEASE

[attached]



--------------------------------------------------------------------------------

CONSENT OF LANDLORD

Britannia Hacienda VIII LLC, a Delaware limited liability company (“Landlord”),
as landlord under the Lease dated as of November 1, 2005 (the “Lease”) with
FoxHollow Technologies, Inc., a Delaware corporation (“Assignor”) as tenant,
covering premises of approximately 124,274 rentable square feet of space
constituting the building commonly known as 2081 Stierlin Court located in the
Britannia Shoreline Technology Park (the “Park”) in the City of Mountain View,
County of Santa Clara, State of California, as more particularly described in
the Lease (the “Premises”), hereby consents to the proposed Assignment and
Assumption Agreement dated November 7, 2006 (the “Assignment”) between Tenant as
assignor and Google, Inc., a Delaware corporation (“Assignee”) as assignee, and
to all of the terms and conditions contained therein, subject to the following:

(a) This consent is conditional upon, and shall become effective only upon,
Landlord’s receipt of a copy of this Consent signed by Landlord, Assignee and
Assignor. Such date that this consent becomes effective shall be referred to
herein as the “Effective Date.”

(b) Landlord shall not incur or be subject to any liability for any brokerage
commissions in connection with the Assignment.

(c) Assignee hereby assumes and agrees to keep, perform and fulfill, as a direct
obligation to Landlord, all of the terms, covenants, conditions and obligations
required to be kept, performed and fulfilled by the “Tenant” under the Lease
from and after the Effective Date.

(d) As of the Effective Date (but subject to the terms of subparagraph
(e) below), Landlord hereby fully and unconditionally releases Assignor from
each and every claim, action, cause of action, obligation, cost, demand and
liability of every type and nature, known and unknown, arising from or connected
with the Lease. Landlord expressly waives the provisions of California Civil
Code Section 1542, which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

(e) Promptly following Assignee’s deposit with Landlord of a cash Security
Deposit or Letter of Credit complying with the requirements of Paragraph 7 of
the Assignment, Landlord shall return to Assignor the Letter of Credit under the
Lease and shall execute the documentation reasonably required to cancel the
same. Until Assignee deposits with Landlord such cash Security Deposit or Letter
of Credit complying with the requirements of Paragraph 7 of the Assignment, the
Letter of Credit previously delivered by Assignor shall continue to be held by
Landlord as security for the faithful performance of all the obligations of
“Tenant” under the Lease in accordance with Article 16 of the Lease.

(f) To Landlord’s knowledge, without duty of inquiry, neither Landlord nor
Assignor is in default in the performance or any covenant, agreement or
condition contained in the Lease,



--------------------------------------------------------------------------------

and no event has occurred and no condition exists which, with the giving of
notice or the lapse of time, or both, would constitute a default by any party
under the Lease.

(g) Landlord and Assignee agree that in applying the provisions of Sections 7.1,
7.2(a) and 7.2(c) of the Lease and the provisions of the Workletter attached to
and incorporated in the Lease, upon any written request by Assignee for
Landlord’s consent to or approval of proposed alterations, additions or
improvements to be constructed by Assignee and for Landlord’s concurrent
specification of whether Landlord will or will not require removal or
restoration (to the extent Landlord has a right to so specify under the Lease)
of such alterations, additions or improvements or of the portions of the
Premises affected thereby upon termination or expiration of the Lease,
(i) Landlord shall respond to such request within ten (10) business days after
receipt of such request and of such plans, specifications, drawings and related
information as Landlord may reasonably request with respect to the proposed
alterations, additions or improvements, and (ii) any failure by Landlord to
respond to such request within such ten (10) business days shall be deemed to
constitute Landlord’s consent to and approval of the proposed alterations,
additions or improvements as submitted by Assignee and Landlord’s agreement that
Assignee shall not be required to remove or restore such alterations, additions
or improvements upon termination or expiration of the Lease.

(h) Landlord hereby grants to Assignee at no additional cost, fee or charge the
non-exclusive authorization to place Assignee’s Communications Facilities in
Landlord’s Conduit System (if any) within the Premises, the Building and the
Park, as well as in, upon, along, across, under and over the public streets,
ways, alleys and places, including public utility easements and public service
easements, as the same now or may thereafter exist, to the extent such easements
and/or the right to place Communications Facilities in such public streets,
ways, alleys and places are owned or controlled by or otherwise available to
Landlord in its capacity as owner of the Park, or by their terms are appurtenant
to or for the benefit of the Park, subject to the following terms, conditions
and provisions:

(1) Any such placement of Communications Facilities by Assignee, including (but
not limited to) the repair or restoration of any existing improvements damaged
or otherwise affected by Assignee’s placement of such Communications Facilities,
any required removal or restoration of such Communications Facilities at the
termination or expiration of the Lease, and any construction of rooftop screens
or other improvements required by applicable governmental authorities in
connection with such placement, (A) shall be considered an alteration, addition
or improvement requiring Landlord’s prior written consent in accordance with
applicable provisions of the Lease and Workletter; (B) shall be performed at
Assignee’s sole cost and expense; (C) shall not be permitted to the extent such
placement would overburden any existing Conduit System or would materially
interfere with any pre-existing uses of any such existing Conduit System by
Landlord or by any other tenants or occupants of the Park; and (D) shall be
performed by Assignee in compliance with any guidelines or requirements
reasonably imposed by Landlord as a condition to Landlord’s granting of consent
to the requested placement, and in compliance with all applicable laws,
regulations, ordinances, orders and other requirements of governmental
authorities having jurisdiction over the areas in which such placement is
occurring, and Assignee shall be obtain, at its sole cost and expense, any and
all governmental permits required in connection with such placement.

 

- 2 -



--------------------------------------------------------------------------------

(2) Assignee specifically acknowledges that the indemnification provisions in
Section 10.6(a) of the Lease shall apply to any injuries, losses, actions,
claims, demands, costs (including, without limitation, reasonable attorneys’
fees), damages and expenses of any kind arising out of, in connection with or as
a result of any such placement of Communications Facilities by Assignee or by
any employee, agent or contractor acting on behalf of or at the request of
Assignee.

(3) The phrase “Communication Facilities” is hereby defined as the cable and
associated equipment and hardware utilized by Assignee in the transport of
electrical or optical signals used or useful for the transmission of
telecommunication message.

(4) The phrase “Conduit System” is hereby defined as any combination of ducts,
conduits, manholes, handholes and vaults joined to form an integrated whole,
which is owned, licensed or the like either wholly, solely or in part by
Landlord (in its capacity as owner of the Park) or which is appurtenant to or
exists for the benefit of the Park. The provisions of this Consent apply solely
to any such Conduit System as it may exist from time to time, and nothing in
this Consent shall be construed to require Landlord to construct or expand any
Conduit System for Assignee’s use or benefit at any time.

(i) Landlord and Assignee hereby mutually agree that the following language
shall be added to Section 8.1 of the Lease entitled “Landlord’s Obligation for
Maintenance” as the penultimate sentence in the section:

“Landlord agrees to the initial replacement of three (3) existing boxcar HVAC
units located at the Building and agrees that Landlord shall bear seventy-five
percent (75%) of the replacement cost for such units, with Tenant bearing the
remaining twenty-five percent (25%) of the replacement cost. It is expressly
understood that (i) Tenant shall be responsible for all the work to be performed
in replacing such units and shall bill Landlord accordingly; (ii) a fourth HVAC
unit exists at the Building and Tenant has Landlord’s approval to replace said
unit, the cost of which replacement will be borne one hundred percent (100%) by
Tenant; and (iii) Tenant shall be required to obtain Landlord’s prior written
approval (which shall not be unreasonably withheld, conditioned or delayed) of
(A) the replacement HVAC units to be installed by Tenant, (B) any related
modifications to Building HVAC, electrical or other systems to be performed by
Tenant, and (C) in the case of the replacement units for which Landlord bears a
portion of the cost, the estimated total costs for acquisition and installation
of such units.”

(j) In connection with Section 15.1 of the Lease, Landlord hereby certifies to
Assignee that the three entities which are signatories to the paragraph
appearing at the end of this Consent are the current owners of the Park, and
that other than the relationship between Landlord and such current owners, there
are no existing ground leases, mortgages, deeds of trust, leasebacks or other
hypothecations for security of, on, against or affecting the Park.

(k) Landlord agrees that as part of the improvements Assignee is authorized to
construct under (and in accordance with all of the terms of) the Lease and
Workletter, Assignee shall have the non-exclusive right (I) to install an
antenna and associated equipment on the roof of the Building and to operate,
maintain and use such installation for receiving and transmitting communication
and data signals at and from the Premises, and (II) to install, operate,
maintain

 

- 3 -



--------------------------------------------------------------------------------

and use other types of equipment (such as, but not limited to, generators and/or
additional HVAC units) on the roof of the Building, subject in each instance to
the following terms, conditions and provisions:

(1) Any such installation, operation, maintenance and use of antennas and other
equipment on the roof of the Building by Assignee, including (but not limited
to) the repair or restoration of any existing improvements damaged or otherwise
affected by Assignee’s placement of such antennas and other equipment on the
roof, any required removal or restoration of such installations at the
termination or expiration of the Lease, and the construction of any rooftop
screening and/or of any roof reinforcements, pads, supports or other structures
required by any applicable governmental authorities in connection with the
proposed installations or necessary in order to enable the existing roof
improvements to support Tenant’s proposed installations in a safe and
structurally sound manner, (A) shall be considered an alteration, addition or
improvement requiring Landlord’s prior written consent in accordance with
applicable provisions of the Lease and Workletter, and Assignee specifically
acknowledges and agrees that in connection with and as a condition to any
request for such consent, Landlord may require Assignee to provide, at
Assignee’s sole cost and expense, engineering studies reasonably acceptable to
Landlord regarding the adequacy of the existing roof improvements to support
such installations (or, if applicable, regarding any necessary alterations to
such existing roof improvements necessary in order to enable them to support
such installations); (B) shall be performed at Assignee’s sole cost and expense;
(C) shall not be permitted to the extent such installations or the operation
thereof materially interferes with any communications equipment or other
equipment operated by other tenants or occupants of the Park in the ordinary
course of their business from time to time; and (D) shall be performed by
Assignee in compliance with any guidelines or requirements reasonably imposed by
Landlord as a condition to Landlord’s granting of consent to the requested
installations, and in compliance with all applicable laws, regulations,
ordinances, orders and other requirements of governmental authorities having
jurisdiction over the Park or the Building, and Assignee shall obtain, at its
sole cost and expense, any and all governmental permits required in connection
with such installations.

(2) Assignee specifically acknowledges that the indemnification provisions in
Section 10.6(a) of the Lease shall apply to any injuries, losses, actions,
claims, demands, costs (including, without limitation, reasonable attorneys’
fees), damages and expenses of any kind arising out of, in connection with or as
a result of any such installation, operation, maintenance and use of antennas or
other equipment on the roof of the Building by Assignee or by any employee,
agent or contractor acting on behalf of or at the request of Assignee.

[signature pages follow]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, Assignee and Assignor have executed this Consent.

 

Landlord:

Britannia Hacienda VIII LLC,

a Delaware limited liability company

By: 

  Slough Estates USA Inc., a Delaware corporation, Its Operations Manager and
Member  

By: 

 

/s/ Jonathan M. Bergschneider

    Jonathan M. Bergschneider, Senior Vice President

Date: November 7, 2006

 

Assignee:

   

Assignor:

Google, Inc.,

a Delaware corporation

   

FoxHollow Technologies, Inc.,

a Delaware corporation

By: 

 

/s/ David Radcliffe

   

By: 

 

/s/ Mathew Ferguson

 

David Radcliffe, VP of Real Estate

   

Print Name: 

 

Mathew Ferguson

     

Title: 

 

CFO

Date: 

 

10/19, 2006

   

Date: 

 

11/7, 2006

[additional signature page follows]

 

- 5 -



--------------------------------------------------------------------------------

The undersigned entities, being all of the fee owners (as tenants in common) of
the Park as defined in the foregoing Consent, hereby acknowledge, confirm and
agree that: (i) they approve and accept the terms of the Lease, the Assignment
and the foregoing Consent; (ii) Britannia Hacienda VIII LLC was authorized to
enter into the Lease and is authorized to enter into the Consent and to perform
all of the obligations of Landlord under such respective documents; and (iii) in
the event they or any of them succeed to the right, title and interest of
Landlord under the Lease, in consideration of and conditional upon attornment by
Assignee or by any permitted assignee of Assignee’s interest under the Lease as
contemplated in the next-to-last sentence of Section 15.1 of the Lease, they
will not disturb the rights or occupancy of Assignee or of such permitted
assignee, as applicable, under the Lease, so long as Assignee or such permitted
assignee, as applicable, is not in material default under the Lease beyond any
applicable cure periods (for which purpose the occurrence and continuance of any
event of default under Section 14.1 of the Lease shall be deemed to be
“material”).

 

Slough CDEC II, LLC, a Delaware limited liability company By:    /s/ Jonathan M.
Bergschneider  

Jonathan M. Bergschneider, Secretary

Slough CDEC III, LLC, a Delaware limited liability company By:    /s/ Jonathan
M. Bergschneider  

Jonathan M. Bergschneider, Secretary

Slough CDEC IV, LLC, a Delaware limited liability company By:    /s/ Jonathan M.
Bergschneider  

Jonathan M. Bergschneider, Secretary

Date (for all): November 7, 2006

 

- 6 -